Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Referring to claim 5, the indefinite claim language is “each of the building automation controllers being associated with one of a plurality of networked buildings, the building automation controllers being operable to adjust an operating energy efficiency of at least one building of the plurality of networked buildings by controlling at least one HVAC system coupled to the at least one building, the HVAC system including one or more of a heating system, a ventilation system, an air-conditioning system, a lighting system, or an environmental control system”.  This limitation is unclear because this limitation merely states functions (being associated with one of a plurality of networked buildings, the building automation controllers being operable to adjust an operating energy efficiency of at least one building of the plurality of networked buildings by controlling at least one HVAC system coupled to the at least one building, the HVAC 
	Referring to claim 1, 9, the indefinite claim language is “each [of the building automation controllers] associated with one of the networked buildings”, and “each of the building automation controllers being configured to control an HVAC system, the HVAC system including one or more of a heating system, a ventilation system, an air-conditioning system, a lighting system, or an environmental control system”.  This limitation is unclear because this limitation merely states a function (“each [of the building automation controllers] associated with one of the networked buildings”, and “each of the building automation controllers being configured to control an HVAC system, the HVAC system including one or more of a heating system, a ventilation system, an air-conditioning system, a lighting system, or an environmental control system”) without providing any indication about how the function is performed.  The recited function does not follow from the steps recited in the claim, i.e., the receiving, so it is unclear whether the function requires some other step or is simply a result of operating the method in a certain manner.
Claim Rejections - 35 USC § 103/Claim Rejections - 35 USC § 102


2.	Claims 1-4,9-12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pub. No. 2013/0086404 to Sankar, supplied by applicant, in view of U.S. Pat. No. 8,583,288 to Rossi, supplied by applicant.  Claim(s) 5-8 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Pub. No. 2013/0086404 to Sankar.
Sankar teaches the following:  
5. (Currently Amended) A networking control system comprising: 
control circuitry (Fig. 1, element 106, Fig. 2) coupled to a plurality of building automation controllers (paragraph 17, structures with servers; Fig. 1, servers 110, 112, 114), 
each of the building automation controllers being associated with one of a plurality of networked buildings, the building automation controllers being operable to adjust an operating energy efficiency of at least one building of the plurality of networked buildings by controlling at least one HVAC system coupled to the at least one building, the HVAC system including one or more of a heating system, a ventilation system, an air-conditioning system, a lighting system, or an environmental control system (Applicant argues Sankar fails to teach building automation controllers configured to configured to control an HVAC system, the HVAC system including one or more of a heating system, a ventilation system, an air-conditioning system, a lighting system, or an environmental control system.  The examiner respectfully disagrees.  Sankar teaches controlling to increase processor tasks and/or spin storage devices to convert electricity into heat energy (paragraph 33) and controlling to adjust cooling units 
“II.    MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).”), 
the control circuitry configured to: 
receive information characterizing an amount of power presently available to be supplied by one or more electrical power generation sources to the plurality of networked buildings (Fig. 2, paragraph 29, 41); 
compare the total amount of power presently available to be supplied to the total power load presently demanded by the plurality of networked buildings (paragraph 28-32, based on amount of power consumed by the datacenter and the power consumption and availability on the power grid, determine to increase power consumption; determining to increase is determining excess; see also paragraph 41, determining is 
instruct one or more of the building automation controllers to adjust the operating energy efficiency of at least one building of the plurality of networked buildings when the total amount of power presently available to be supplied is greater than the power load presently demanded by the plurality of networked buildings (claims, paragraphs 28-33, especially, e.g., paragraph 33 teaches instructing severs to host virtualized environments, and/or paragraph 41-42, instructing increased cooling to increase power consumption, any of which are wasteful when not otherwise needed by the user of the data center, thereby decreasing the structures efficiency; see also the instant disclosure, reducing the efficiency is broad in view of the instant disclosure and the knowledge of one of ordinary skill in the art).
The examiner submits that the utility causing increased power consumption, not the user, so as not to have the grid overloaded with excess power, to reduce the excess power to make the grid more stable (paragraph 7, 20, 25, 27, 28, 32, 34, 37, 41, 53, 55), including “consuming excess power that the datacenter may otherwise not consume” (paragraph 53) is wasteful of at least the extra energy being consumed and therefore not energy efficient for the building and is a reduction in efficiency of the building.  
The examiner respectfully notes paragraph 37 of the instant disclosure which teaches: 
“[0037] By way of example, if there is too much power being supplied by the power sources and the utility control center determines it does not want to bring one or more of the power sources offline, then the networking control system 108 may balance 
	The examiner respectfully submits the claimed optimum power-load demand level is being interpreted as a sub-optimal power-load demand level (e.g., 50% optimization level) which is then subsequently exceed, in view of the instant disclosure citation above.  The examiner further submits the instant disclosure teaches that, in response to determining that the total amount of power presently being supplied exceeds the total power load presently demanded, first causing the power used by a first building of the networked buildings to go to the sub-optimum power-load demand level of the first building and then causing the power used by a first building of the 

1, 9. A non-transient computer-readable medium on which are stored instructions that, when executed by a processing device, enable the processing device to perform a method for controlling power consumption of a plurality of networked buildings, each of the networked buildings having a respective optimum power- load demand level and being configured to communicate with each other and with a utility control center, the method comprising: 
receiving information from a utility control center regarding a total amount of power presently available to be supplied by one or more power generation sources to the networked buildings (paragraph 29); 
receiving information from a plurality of building automation controllers, each of the building automation controllers associated with one of the networked buildings,  (paragraph 17, structures with servers; Fig. 1, servers 110, 112, 114) characterizing the total power load presently demanded by the networked buildings (paragraph 17, structures with servers; Fig. 1, servers 110, 112, 114; Fig. 2, element 206 of datacenter receive amount of power consumed by the datacenter; also see paragraph 41, characterizing is broad, and received information indicates that supply exceeds demand), each of the building automation controllers being configured to control an HVAC system, the HVAC system including one or more of a heating system, a ventilation system, an air-conditioning system, a lighting system, or an environmental 
determining whether the total amount of power presently available to be supplied exceeds the total power load presently demanded (paragraph 28-32, based on amount of power consumed by the datacenter and the power consumption and availability on the power grid, determine to increase power consumption; determining to increase is determining excess; see also paragraph 41, determining is broad, and received information indicates that supply exceeds demand; paragraph 20); and 
in response to determining that the total amount of power presently available to be supplied exceeds the total power load presently demanded, transmitting instructions to a building automation controller of the plurality of building automation controllers to demand one or more power generation sources to reduce the operating energy efficiency of at least one of the networked buildings for a period of time (claims, 
Referring to claims 1, 9, Sankar teaches, in response to needing to increase power consumption (due to excess), the power management component is configured to issue a request to servers to host virtualized environments to start the virtualized environments, wherein the virtual environments are configured to execute power consumption code to cause electrical energy to be converted into heat energy with no processing benefits (which reads on a sub-optimal level) and then causing the virtualized environments to be turned off and stop executing the power consumption code when power needs to be decreased (paragraph 33, 44) in which case the non-beneficial conversion of electrical energy to heat is stopped and the level exceeds the sub-optimal level, which reads on in response to determining that the total amount of power presently being supplied exceeds the total power load presently demanded, first causing the power used by a first building of the networked buildings to go to the sub-optimum power-load demand level of the first building and then transmitting instructions to a building automation controller of the plurality of building automation controllers to cause the power used by the building associated with the building automation controller to exceed the optimum power-load demand level of the building for a period of time.  

3. The method of claim 1, wherein transmitting instructions includes providing a predetermined optimization curve to be utilized by one or more of the building automation controllers (paragraph 22, 24, 40, 48, 52, claims 4, 13, forecasted future). 
4. The method of claim 1, wherein receiving information from the plurality of building automation controllers includes accessing a database having demand load information for at least some of the plurality of buildings (paragraph 63-69). 
6. The networking control system of claim 5, further comprising a database having one or more environmental parameters about the plurality of networked buildings (paragraph 63-69). 
7. The networking control system of claim 6, wherein the database includes continuously updated information regarding the one or more environmental parameters (paragraph 63-69). 
8. The networking control system of claim 5, wherein the operating energy efficiency follows an energy optimization curve determined by the networking control system (paragraph 22, 24, 40, 48, 52, claims 4, 13, forecasted future). 
10. The medium of claim 9, wherein the method further comprises determining a reduced rate pricing structure for networked buildings permitting energy efficiency reduction during selected time periods (Fig. 4, paragraph 51-55). 

12. The medium of claim 9, wherein communicating with the plurality of building automation controllers includes accessing a database having demand load information for at least some of the plurality of buildings (paragraph 63-69).

Referring to claims 1, 9, Sankar fails to clearly the teach the predetermined finite period of time.  
Referring to claims 1, 9, Rossi teaches in response to determining that the total amount of power presently being supplied to the networked buildings exceeds the total power load presently demanded by the networked buildings, transmitting instructions to at least one of the building automation controllers to increase the power load demand by at least one of the networked buildings for a predetermined finite period of time (Abstract, Col. 1, lines 19- Col. 2, line 47, when excess energy is not needed immediately; Col. 3, lines 63 – Col. 4, line 16, load control parameters include total duration of utility cycling control event; Col. 10, lines 15-Col. 12, line 49, “for every minute of control cycling off there is generally one minute of energy deficit that may be used selectively as an energy "sink" for an electrical distribution system”, “every minute of cycling control may yield at least two minutes of availability for the climate controlled space 27 to behave as an energy "sink" for electrical energy.”, “ratio of the elapsed time while the space conditioning load 24 was allowed to run and cool the space 27 to the initial heating elapsed time when the space conditioning load 24 was held in an off state With this H/C ratio, the effective time that the central controller 100A of the utility provider may rely on the energy deficit 205 present within the climate controlled space 27 as an energy "sink" may be tracked. So if the time that the space conditioning load 24 (that may comprise a compressor) is held off by a control of them, the central controller 100A may estimate the amount of time that the climate controlled space 27 may act as a "sinking" resource for the system 101”, “For example, if the heating time is one hour and the cooling time for the climate controlled space 27 is 1.75 hours, then the central controller 100A may use the climate controlled space 27 as a sinking resource for 1.75 minutes for each minute that the space conditioning load 24 is being controlled by the system 101.”; Fig. 4, claims 1-20); 
wherein the networking control system is operable to compare the amount of the power presently being supplied to the networked buildings with a total power load amount presently demanded by the networked buildings, and based on a determination that the amount of power presently being supplied to the networked buildings exceeds the total power load presently demanded by the networked buildings, the networking control system determines a finite period of time, and instructs one or more of the building automation controllers to reduce the operating energy efficiency of at least one building of the networked buildings for the finite period of time (Abstract, Col. 1, lines 19- Col. 2, line 47, when excess energy is not needed immediately; Col. 3, lines 63 – Col. 4, With this H/C ratio, the effective time that the central controller 100A of the utility provider may rely on the energy deficit 205 present within the climate controlled space 27 as an energy "sink" may be tracked. So if the time that the space conditioning load 24 (that may comprise a compressor) is held off by a control of them, the central controller 100A may estimate the amount of time that the climate controlled space 27 may act as a "sinking" resource for the system 101”, “For example, if the heating time is one hour and the cooling time for the climate controlled space 27 is 1.75 hours, then the central controller 100A may use the climate controlled space 27 as a sinking resource for 1.75 minutes for each minute that the space conditioning load 24 is being controlled by the system 101.”; Fig. 4, claims 1-20).



Sankar and Rossi are analogous art because they are from the same field of endeavor or similar problem solving area, power management.  
Since Rossi teaches predetermined time controlled load that enables determining if an energy supply surplus exists and if an energy supply surplus exists, then the system may start using the one or more climate controlled spaces as energy sinks for expending energy according to the heating/cooling ratio which accounts for predetermined time, thereby overcome the problems associated with the excess energy .  
Response to Arguments
3.	Applicant's arguments filed 4/21/20 have been fully considered but they are not persuasive.  
Applicant argues Sankar fails to teach building automation controllers configured to configured to control an HVAC system, the HVAC system including one or more of a heating system, a ventilation system, an air-conditioning system, a lighting system, or an environmental control system.  The examiner respectfully disagrees.  Sankar teaches controlling to increase processor tasks and/or spin storage devices to convert electricity into heat energy (paragraph 33) and controlling to adjust cooling units (paragraph 42), which reads on building automation controllers configured to configured to control an HVAC system, the HVAC system including one or more of a heating 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/Sean Shechtman/Primary Examiner, Art Unit 2115